DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Claim Objections
Claim 34 is objected to because of the following informalities:  
In claim 34, in line 2, the word --- of --- should be inserted after the word “portions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-39 and 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TenHoff et al. (US Patent No. 5,842,994) in view of Dausch et al. ((U.S. 2010/0168583 A1, of record).
With regards to claims 24 and 28, TenHoff et al. disclose an ultrasound imaging system, comprising:
an ultrasound imaging device (100) (column 4, line 65-column 5, line 7; Figure 3-4), comprising:
a flexible elongate member (i.e. catheter body) configured to be positioned within a body of a patient, the flexible elongate member comprising a proximal portion and a distal portion (column 4, line 65-column 5, line 31, referring to the cover tube (110) providing ease in axial movement through a patient’s body passage, which would thus require flexibility of the catheter body; Figures 3-4);
an ultrasound imaging element (124) disposed within a housing having a closed distal tip (i.e. 114, “enclosed catheter tip”) at the distal portion of the flexible elongate member, the ultrasound imaging element configured to obtain imaging data while the 
an adhesive (i.e. “adhesive bonding”) disposed within the housing (column 7, lines 55-65, referring to the use of “adhesive bonding” for attaching the transducer (310) to the inside of the arms (306) of the housing (300); Figures 6A-C),
wherein the ultrasound imaging element (124, 310) is mounted on a portion of the adhesive oriented at an oblique angle with respect to a longitudinal axis of the housing such that the ultrasound imaging element is fixedly disposed in a tilted orientation at the oblique angle (column 5, lines 4-7, referring to the transducer housing (122) having a transducer (124) mounted therein; column 5, lines 43-53, referring to the transducer housing (122) having a cut-away portion (113) which slopes at a slight angle (i.e. oblique angle) with respect to a center axis (i.e. a longitudinal axis), wherein the transducer (124) is mounted in the cutaway portion (113) of the transducer housing (122) such that its active surface (119) also slopes at an angle (i.e. oblique angle) with respect to the center axis; column 7, lines 55-64, referring to the adhesive bonding for attaching the transducer (310) to the arms (306) of the housing 300, which would inherently provide an adhesive oriented at an oblique angle since the transducer (310) is oriented at an oblique angle with respect to the longitudinal axis and the transducer (310) attaches to the housing (300) at the oblique angle, and therefore it would follow that the adhesive in the attachment region would also be at the oblique angle; Figures 3-4; 6A-6C, see below annotated Figure 6C to illustrate how the adhesive of the “adhesive bonding” is oriented at an oblique angle).

Annotated Figure 6C:

    PNG
    media_image1.png
    272
    726
    media_image1.png
    Greyscale

Alternatively, if it is not considered inherent that the adhesive in the attachment region between the transducer (310) and the housing (306, 300) would necessarily be oriented at an oblique angle, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to change the adhesive shape/size such that the spatial range of adhesive in the adhesive bonding of TenHoff covers the entire attachment region between the transducer (310) and the housing region (306) in order to provide the optimal secure attachment by maximizing the attachment/bonding region between the two surfaces. As a result, the adhesive would assume the shape of the attachment region as the adhesive would maximally cover the attachment region, thereby resulting in an adhesive that is oriented at the claimed oblique angle, as illustrated in the above annotated Figure 6C.
However, TenHoff et al. do not specifically disclose that their ultrasound imaging device further comprises an electronic circuit disposed at the distal portion of the flexible elongate member, the electronic circuit in communication with the ultrasound imaging element.

In the same field of endeavor, Dausch et al. teach a circuit coupled to the distal portion of the flexible elongate member, wherein the electronic circuit is disposed proximate to the ultrasound imaging element at the distal portion of flexible elongate member (e.g. para 83; fig. 9-13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the ultrasound imaging device of TenHoff et al. further comprise an electronic circuit disposed at the distal portion of the flexible elongate member, the electronic circuit in communication with the ultrasound imaging element, wherein the electronic circuit is disposed proximate to the ultrasound imaging element at the distal portion of the flexible elongate member, as taught by Dausch et al., in order to reduce the numbers of wires and cabling required to connect the ultrasound probe/transducer to a control unit (e.g. para 53, second sentence) and further a circuit disposed at the distal portion would also provide connections with lower resistance and shorter signal path which minimizes loss of the transducer receive signal and lower the power required to drive the transducers for transmit (e.g. para 53, last sentence).
	With regards to claim 25, TenHoff et al. disclose that the ultrasound imaging element is tilted toward the proximal portion of the flexible elongate member (see Figures 3-4, wherein the ultrasound imaging element (124) is tilted upwards toward the proximal portion).

	With regards to claim 27, TenHoff et al. disclose that the ultrasound imaging element comprises a tilt angle between 10° and 30° (column 7, lines 34-37, referring to the angle alpha being between 5 and 15 degrees; Figures 3-4).  
With regards to claim 29, as discussed above, the above combined references meet the limitations of claim 24.  However, they do not specifically disclose that the ultrasound imaging element comprise an ultrasound transducer formed on a first substrate.  Dausch et al. disclose an ultrasound imagng probe comprising an ultrasound imaging element comprising an ultrasound transducer formed on a first substrate (e.g. para 83, refer to ‘pMUT’; fig. 9-13, item 90; para 77, refer to “pMUT devices fabricated with a SOI substrate”). pMUT elements produce higher pulse echo receive signals, thereby enhancing the resulting ultrasound imaging quality (paragraphs [0039]-[0040]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the ultrasound imaging element be a pMUT element which comprise an ultrasound transducer formed on a first substrate, as taught by Dausch et al., in order to provide higher pulse echo receive signals, thereby enhancing the resulting ultrasound imaging quality (paragraphs [0039]-[0040]).  
	Regarding claim 30, Dausch et al. teach wherein the electronic circuit is formed on the first substrate proximate to the ultrasound transducer (e.g. para 83, refer to 
	Regarding claim 31 Dausch et al. teach wherein the electronic circuit comprises a second substrate coupled to the first substrate (e.g. para 78, “A pMUT substrate may be mechanically attached and electrically connected to an IC substrate”).
	With regards to claim 32, Dausch et al. disclose that the electronic circuit comprises an application specific integrated circuit (ASIC) (720) (paragraphs [0077], [0083], [0086], referring to the probe comprising a pMUT integrated with an ASIC; Figures 9-13) 
	Regarding claim 33, Dausch et al. teach wherein the ASIC includes: a pulser for selectively driving the PMUT (e.g. para 86, “drivers”), an amplifier for receiving and amplifying signals representative of ultrasound echoes received by the PMUT (e.g. para 86, “amplifier”).  Dausch et al. fail to explicitly teach a protection circuit configured to prevent the amplifier from receiving transmit pulses from the pulser and allow the amplifier to receive the echo signals from the PMUT, and timing and control circuitry for coordinating operation of the pulser, amplifier, and protection circuit.  However, in the same field of endeavor, Moore et al. teach a protection circuit (e.g. fig. 2, item 25) configured to prevent the amplifier from receiving transmit pulses from the pulser and allow the amplifier to receive the echo signals from the PMUT (e.g. fig. 2, item 22), and timing and control circuitry for coordinating operation of the pulser, amplifier, and protection circuit (e.g. see claim 1, fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a protection circuit configured to prevent the amplifier from receiving transmit pulses from the pulser and 
	With regards to claim 34, TenHoff et al. disclose that the ultrasound imaging element (124) is movable to image different portions of the body of the patient (Abstract; column 6, lines 35-57, referring to rotation of the transducer housing (122), which would thus result in the rotation of the ultrasound imaging element (124) mounted on the transducer housing, thereby providing imaging of different portions of the body; Figures 3-4).  
	With regards to claim 35, TenHoff et al. disclose that the ultrasound imaging device further comprises a rotatable driveshaft configured to impart rotation to the ultrasound imaging element (column 5, line 54-column 6, line 57, referring to the transducer housing (122) (and thus ultrasound imaging element (124)) being attached to the drive-shaft, wherein drive-shaft (120) is rotatable; see claim 1; Figures 3-4).  
	With regards to claim 36, TenHoff et al. disclose that the ultrasound imaging element (124) is coupled to the rotatable driveshaft (column 5, line 54-58; see claim 1; Figures 3-4, note that the ultrasound imaging element (124) is coupled to the driveshaft (120) via the transducer housing (122)).
	With regards to claim 37, TenHoff et al. disclose that the ultrasound imaging element (124) is radially positioned entirely within an outer profile of the housing (see Figures 3-4, note that the ultrasound imaging element (124) is positioned entirely within the housing of the catheter body).
claim 38, Dausch et al. teach wherein the ultrasound imaging device further comprises an electrical cable in communication with at least one of the electrical circuit or the ultrasound imaging element (e.g. fig. 9-11, item 507).
	Regarding claim 39, Dausch et al. teach wherein the electronic circuit is disposed parallel to the longitudinal axis of the flexible elongate member (e.g. fig. 11, item 720, the circuit can be considered parallel to the longitudinal axis since its normal axis is parallel to it).
	With regards to claim 42, TenHoff et al. disclose that the closed distal tip of the housing includes a rounded nosecone (see Figure 3-4, wherein the tip (114) comprises a rounded nosecone shape). 
	With regards to claim 43, TenHoff et al. disclose that the housing is formed of at least one of stainless steel, polymer or epoxy (column 5, lines 15-31, referring to the tube (110) and acoustic window (112), which form the housing, is formed of polyethylene or other plastic, wherein polyethylene is a known polymer). 	
	 
Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TenHoff et al. in view of Dausch et al. as applied to claim 24 above, and further in view of Lee et al. (US Pub No. 2007/0167825).
	With regards to claims 40-41, as discussed above, the above combined references meet the limitations of claim 24.  However, they do not specifically disclose that their system further comprises a processing component in communication with the ultrasound imaging device, wherein the processing component is configured to process the imaging data and output a graphical representation of the imaging data to a display 
	Lee et al. disclose an ultrasound imaging system comprising a medical imaging system (18) which may comprise an ultrasound control system that is in operative association with the catheter (16; i.e. ultrasound imaging device) and configured to image one or more regions of interest and provide feedback for therapy (Abstract; paragraphs [0042], [0045]; Figure 1, note that the control system serves as a processing component that is in communication with the ultrasound imaging catheter (i.e. ultrasound imaging device) and is configured to process the imaging data and output a graphical representation of the imaging data to a display (20) (paragraphs [0045]-[0046]).  Further, as seen in Figure 1, their system further comprises an interface module communicatively positioned between the processing component (18) and the ultrasound imaging device (i.e. 16), wherein the interface module is configured to connect with a proximal connector of the ultrasound imaging device (see figure 1, note that there are components (i.e. wires between catheter (16) and system (18), as well as the catheter positioner sytem (24) which serves as the interface module).  
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined references further comprise a processing component in communication with the ultrasound imaging device, wherein the processing component is configured to process the imaging data and output a graphical representation of the imaging data to a display and an interface module communicatively positioned between the processing component and the ultrasound 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  TenHoff has been introduced to teach an adhesive disposed within the housing, wherein the ultrasound imaging element is mounted on a portion of the adhesive oriented at an oblique angle with respect to a longitudinal axis of the housing such that the ultrasound imaging element is fixedly disposed in a tilted orientation at the oblique angle, etc..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793